 1   William M. Huse, Esq. (IN #31622-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: whuse@schuckitlaw.com
 5
     Lead Counsel for Defendant Trans Union, LLC
 6   Designated Counsel for Service
 7
     Eileen T. Booth, Esq. (CSB #182974)
 8   Jacobsen & McElroy PC
     2401 American River Drive, Suite 100
 9   Sacramento, CA 95825
     Telephone: 916-971-4100
10   Fax: 916-971-4150
     E-Mail: ebooth@jacobsenmcelroy.com
11
     Counsel for Defendant Trans Union, LLC
12   (Designated for Service)
13                              UNITED STATES DISTRICT COURT
14                            EASTERN DISTRICT OF CALIFORNIA
15                                    SACRAMENTO DIVISION
16   SHANNON LAWRENCE,                                      )   CASE NO. 2:18-cv-02864-JAM-
              Plaintiff,                                    )   KJN
17                                                          )
            vs.                                             )
18                                                          )   STIPULATION AND ORDER OF
     EQUIFAX INFORMATION SERVICES, LLC;                     )   DISMISSAL WITH PREJUDICE
19   EXPERIAN INFORMATION SOLUTIONS,                        )   AS TO DEFENDANT TRANS
     INC.; TRANSUNION LLC; and TD RETAIL                    )   UNION, LLC ONLY
20   CARD SERVICES;                                         )
                Defendants.                                 )
21                                                          )
22
            Plaintiff Shannon Lawrence, by counsel, and Defendant Trans Union, LLC (“Trans
23
     Union”), by counsel, hereby stipulate and agree that all matters herein between them have been
24
     compromised and settled, and that Plaintiff’s cause against Trans Union only should be
25
26   dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.

27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-02864-JAM-KJN
                                             Page 1 of 3
 1                                                 Respectfully submitted,
 2
 3
     Date: April 10, 2019                          /s/Elliott Gale (w/ consent)
 4                                                 Elliott W. Gale, Esq.
                                                   Sagaria Law, P.C.
 5                                                 2017 Douglas Boulevard, Suite 200
 6                                                 Roseville, CA 95661
                                                   Telephone: 408-279-2288
 7                                                 Fax: 408-279-2299
                                                   E-Mail: egale@sagarialaw.com
 8
 9                                                 Counsel for Plaintiff Shannon Lawrence

10
     Date: April 10, 2019                          /s/William M. Huse
11
                                                   William M. Huse, Esq. (IN #31622-49)
12                                                   (admitted Pro Hac Vice)
                                                   Schuckit & Associates, P.C.
13                                                 4545 Northwestern Drive
14                                                 Zionsville, IN 46077
                                                   Telephone: 317-363-2400
15                                                 Fax: 317-363-2257
                                                   E-Mail: whuse@schuckitlaw.com
16
17                                                 Lead Counsel for Defendant Trans Union,
                                                   LLC
18
                                                   Eileen T. Booth, Esq. (CSB #182974)
19                                                 Jacobsen & McElroy PC
20                                                 2401 American River Drive, Suite 100
                                                   Sacramento, CA 95825
21                                                 Telephone: 916-971-4100
                                                   Fax: 916-971-4150
22                                                 E-Mail: ebooth@jacobsenmcelroy.com
23
                                                   Local Counsel for Defendant Trans Union,
24                                                 LLC
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-02864-JAM-KJN
                                             Page 2 of 3
 1                                           ORDER
 2          PURSUANT TO STIPULATION, IT IS SO ORDERED that all claims of Plaintiff
 3   Shannon Lawrence against Defendant Trans Union, LLC are dismissed, with prejudice.
 4   Plaintiff Shannon Lawrence and Defendant Trans Union, LLC shall each bear their own costs
 5   and attorneys’ fees.
 6
 7
 8   Date: 4/10/2019                                 /s/ John A. Mendez____________
                                                     United States District Court Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-02864-JAM-KJN
                                             Page 3 of 3
